Opinion by
Watkins, J.,
In this unemployment compensation case the claimant, Stanley Gardecki, was employed as an advertising solicitor on a commission basis with a $50. a week drawing account. He admits that he voluntarily terminated his employment because he was dissatisfied with his earnings. The board of review affirmed a decision of the referee and the bureau that disqualified the claimant for benefits under section 402 (b) of the act. In this appeal he complained of the finding of the board that his average earnings fluctuated from $61.07 per week in 1953 to $64.09 per week in 1956 and contends there was a small decrease in his yearly earnings. He does not deny that the $50. a week drawing account remained constant and that any reduction was due to fluctuation in commissions.
*480The board found that the claimant voluntarily terminated his employment because he was dissatisfied with his earnings although his wages were not decreased by his employer. There is evidence to support this finding. It is clear, therefore, that the claimant failed to establish that the termination of his employment was due to necessitous or compelling reasons within the meaning of Section 402 (b) of the Unemployment Compensation Law (43 PS §802 (b)). Buletza Unemployment Compensation Case, 174 Pa. Superior Ct. 248, 101 A. 2d 447 (1953) ; Goldstein Unemployment Compensation Case, 181 Pa. Superior Ct. 255, 124 A. 2d 401 (1956); Drolles Unemployment Compensation Case, 181 Pa. Superior Ct. 575, 124 A. 2d 159 (1956).
The decision of the Unemployment Compensation Board of Review is affirmed.